DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 11 November 2022.  In view of this communication and the amendment concurrently filed: claims 1, 3-11, and 13-22 were previously pending; claims 6-9 were cancelled by the amendment; and thus, claims 1, 3-5, 10-11, and 13-22 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 11 November 2022, have been fully considered but are not persuasive.
The Applicant’s first argument (page 6 of the Remarks) alleges that Holopainen does not disclose the bolt fasteners now recited in claim 1 as amended.  However, in response to the Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Since the limitations in question were previously rejected over the combination of Holopainen and Plumb, this argument is moot.
The Applicant’s second argument (pages 7-8 of the Remarks) alleges that Plumb does not disclose the bolt fastening the back beam of the stator core to the frame as recited, because the bolt [26] of Plumb connects the back beam of the stator core to nut [32] instead of the rib [20] of the frame.  However, the nut [32] is welded [34] to the rib, as shown in figures 3-4 of Plumb, and is thus an integral component of the frame.  Thus, this argument is unpersuasive and the previous grounds of rejection under 35 U.S.C. 103, in view of Plumb, are maintained.
The Applicant’s third argument (page 9 of the Remarks) alleges that no prima facie case of obviousness was made in the non-final rejection, with regard to claims 6-9, because grounds were only provided in regard to claims 5, 11, 12, and 17.  This allegation is simply untrue.  In the previous grounds of rejection, prior to the most recent amendment, claims 6-9 were all directly or indirectly dependent upon claim 5.  Claims 6-9 were rejected under the same grounds as, and using the same combination of the references as claim 5.  This was clearly stated on pages 7-8 of the non-final rejection.  Thus, a prima facie case of obviousness was made with regard to claims 6-9, and the same grounds are now maintained with regard to claim 1 as amended.
The Applicant’s fourth argument (pages 9-10 of the Remarks) alleges that it would not have been obvious to combine the teachings of Holopainen and Plumb because incorporating the fasteners of Plumb into the structure of Holopainen would allegedly “frustrate Holopainen’s neck’s ability to dampen stator waves”.  No explanation or evidence is presented in support of this broad allegation.  Further, the previous grounds of rejection provided ample motivation for the combination, i.e. “to allow for adjustment of the stator relative to the frame thereby providing a more precise uniform air gap and reducing noise and vibration within the electric machine (col. 1, lines 35-54 of Plumb)”.  Thus, this argument is unpersuasive and the previous grounds of rejection in view of Holopainen and Plumb are maintained.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 10-11, and 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holopainen et al. (US 2008/0157624 A1), hereinafter referred to as “Holopainen”, in view of Plumb (US 3,519,857), hereinafter referred to as “Plumb”.
Regarding claim 1, Holopainen discloses an electric machine (fig. 4-7; ¶ 0026) comprising: 
a cylindrical stator core [10] with a longitudinal center axis [2] and a frame [1] surrounding the stator core [10] (fig. 4, 7; ¶ 0026, 0030), 

    PNG
    media_image1.png
    439
    1097
    media_image1.png
    Greyscale

wherein the stator core [10] is attached to the frame [1] only through four fastening points [40b/40d], wherein two fastening points [40b/40d] are positioned at a first axial end of the stator core [10] on opposite sides of the longitudinal center axis [2] and two fastening points [40b/40d] are positioned at a second opposite axial end of the stator core [10] on opposite sides of the longitudinal center axis [2] (fig. 4, 7; ¶ 0014, 0036; the reference discloses four “necks” located on the x- and y-axes, at either end of the stator core; ¶ 0014 discloses an embodiment where only the four “necks”, 40b and 40d, located along the horizontal axis [42]), are provided),
the stator core [10] being in contact with the frame [1] only through the four fastening points [40b/40d], the four fastening points [40b/40d] being positioned in a horizontal plane [42] (fig. 7; ¶ 0014).
Holopainen does not disclose the stator core being provided with back beams extending in an axial direction between the axial ends of the stator core [10] and being attached to an outer surface of the stator core, and the attachment between the stator core [10] and the frame [1] being arranged, in each fastening point [40b/40d], with a bolt extending in the horizontal direction transversely in relation to the longitudinal center axis from the frame to the back beam.
Plumb discloses an electric machine comprising a stator core [10] and a frame [12] (fig. 1-2; col. 2, lines 41-52), wherein the stator core [10] is provided with back beams [16] extending in an axial direction between the axial ends of the stator core [10] and being attached to an outer surface of the stator core [10] (fig. 3-4; col. 2, lines 53-58), and the attachment between the stator core [10] and the frame [12] being arranged, in each fastening point [22] (fig. 3-4; col. 2, lines 53-58), with a bolt [26] extending in the horizontal direction transversely in relation to the longitudinal center axis from the frame [12] to the back beam [16] (fig. 2-4; col. 2, line 59-72 and col. 3, lines 1-9).
Note that, in combination with the fastening points of Holopainen located along the horizontal center plane [42], the radially extending bolts [26] would also extend along the horizontal direction, as the horizontal and radial directions are aligned at the horizontal center plane [42] of Holopainen.

    PNG
    media_image2.png
    510
    861
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the fastening points of Holopainen using bolts (i.e. compression joints) to attach the stator core and the frame as taught by Plumb, in order to allow for adjustment of the stator relative to the frame and thereby providing a more precise uniform air gap and reducing noise and vibration within the electric machine (col. 1, lines 35-54 of Plumb).
Regarding claim 3, Holopainen, in view of Plumb, discloses the electric machine according to claim 1, as stated above, wherein the horizontal plane [42] is a horizontal center plane [42] of the stator core [10] (fig. 7; ¶ 0036).
Regarding claim 4, Holopainen, in view of Plumb, discloses the electric machine according to claim 3, as stated above, wherein the horizontal center plane [42] of the stator core [10] passes through the longitudinal center axis [2] of the electric machine (fig. 7).
Regarding claim 5, Holopainen, in view of Plumb, discloses the electric machine according to claim 4, as stated above.  Plumb further discloses that the attachment between the stator core [10] and the frame [12] is based on a compression joint [24/26/28/30] in each fastening point [22] (fig. 3-4; col. 2, lines 59-72).
Regarding claim 10, Holopainen, in view of Plumb, discloses the electric machine according to claim 1, as stated above, wherein the frame [1] comprises two opposite end shields [30] positioned at an axial distance from each other, a frame structure extending between the end shields [30] (fig. 4; ¶ 0030, 0034), and two opposite intermediate plates [20] positioned within the frame [1] at the axial ends of the stator core [10], wherein the fastening points [40b/40d] are arranged in connection with the intermediate plates [20] (fig. 5; ¶ 0030-0031; the fastening points extend radially inward from the plates [20] to contact the stator [10]).
Regarding claim 11, Holopainen, in view of Plumb, discloses the electric machine according to claim 10, as stated above, wherein Plumb further discloses that each fastening point [22] between the stator core [10] and the frame [12] comprises a fastening arrangement being formed of a bolt [26] and a bushing [28] extending between side plates [32] in the frame structure and a back beam [16], the bolt [26] passing through the respective side plate [32] and the bushing [28] to the back beam [16], wherein the stator core [10] becomes attached to the frame [12] through said bolts [26] (fig. 3-4; col. 2, lines 53-72).
Regarding claim 13, Holopainen, in view of Plumb, discloses the electric machine according to claim 1, as stated above, wherein Plumb further discloses that each fastening point [22] between the stator core [10] and the frame [12] comprises a fastening arrangement being formed of a bolt [26] and a bushing [28] extending between side plates [32] in the frame structure and back beams [16] extending in an axial direction between the axial ends of the stator core [10] and attached to an outer surface of the stator core [10] (fig. 3-4; col. 2, lines 53-72).
Regarding claim 14, Holopainen, in view of Plumb, discloses the electric machine according to claim 13, as stated above, wherein Plumb further discloses that the attachment between the stator core [10] and the frame [12] is in each fastening point [22] arranged from the back beams [16] to the frame [12] (fig. 3-4; col. 2, lines 53-58).
Regarding claim 15, Holopainen, in view of Plumb, discloses the electric machine according to claim 14, as stated above, wherein Plumb further discloses that the attachment is arranged with bolts [26] extending from the frame [12] to the back beams [16] (fig. 3-4 col. 2, line 59-72 and col. 3, lines 1-9).
Regarding claim 16, Holopainen, in view of Plumb, discloses the electric machine according to claim 15, as stated above, wherein Plumb further discloses that the bolts [26] extend in the radial direction (fig. 2-4).  Thus, in combination with the fastening points of Holopainen located along the horizontal center plane [42], the radially extending bolts would also extend along the horizontal direction, as the horizontal and radial directions are aligned at the horizontal center plane [42] of Holopainen.
Regarding claim 17, Holopainen, in view of Plumb, discloses the electric machine according to claim 3, as stated above, wherein Plumb further discloses that back beams [16] extending in an axial direction between the axial ends of the stator core [10] are attached to an outer surface of the stator core [10] (fig. 3-4; col. 2, lines 53-58). 
Regarding claim 18, Holopainen, in view of Plumb, discloses the electric machine according to claim 17, as stated above, wherein Plumb further discloses that the attachment between the stator core [10] and the frame [12] is in each fastening point [22] arranged from the back beams [16] to the frame [12] (fig. 3-4; col. 2, lines 53-58).
Regarding claim 19, Holopainen, in view of Plumb, discloses the electric machine according to claim 18, as stated above, wherein Plumb further discloses that the attachment is arranged with bolts [26] extending from the frame [12] to the back beams [16] (fig. 3-4 col. 2, line 59-72 and col. 3, lines 1-9).
Regarding claim 20, Holopainen, in view of Plumb, discloses the electric machine according to claim 19, as stated above, wherein Plumb further discloses that the bolts [26] extend in the radial direction (fig. 2-4).  Thus, in combination with the fastening points of Holopainen located along the horizontal center plane [42], the radially extending bolts would also extend along the horizontal direction, as the horizontal and radial directions are aligned at the horizontal center plane [42] of Holopainen.
Regarding claim 21, Holopainen, in view of Plumb, discloses the electric machine according to claim 1, as stated above, wherein the frame [1] comprises two opposite end shields [30] positioned at an axial distance from each other, a frame structure extending between the end shields [30] (fig. 4; ¶ 0030, 0034), and two opposite intermediate plates [20] positioned within the frame [1] at the axial ends of the stator core [10], wherein the fastening points [40b/40d] are arranged in connection with the intermediate plates [20] (fig. 5; ¶ 0030-0031; the fastening points extend radially inward from the plates [20] to contact the stator [10]).
Regarding claim 22, Holopainen, in view of Plumb, discloses the electric machine according to claim 21, as stated above, wherein Plumb further discloses that each fastening point [22] comprises a fastening arrangement being formed of a bolt [26] and a bushing [28] extending between side plates [32] in the frame structure and a back beam [16], the bolt [26] passing through the respective side plate [32] and the bushing [28] to the back beam [16], wherein the stator core [10] becomes attached to the frame [12] through said bolts [26] (fig. 3-4; col. 2, lines 53-72).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Zhou et al. (US 2016/0254728 A1) discloses an electric machine comprising a stator core supported by a frame having back beams connected to intermediate plates.
Fuller (US 2002/0074884 A1) discloses an electric machine comprising a stator core supported by a frame having back beams connected to intermediate plates, wherein the fastening points are provided along the horizontal center plane of the stator core.
Krecker (US 4,207,484) discloses an electric machine comprising a stator core supported by a frame having fastening points are provided along a horizontal plane of the stator core.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834